Citation Nr: 0716064	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than October 21, 
1997 for the grant of service connection for residuals of 
frozen feet, to include hyperhidrosis and osteoarthritis, 
bilateral lower extremities.

2.  Entitlement to an effective date earlier than October 21, 
1997 for the grant of service connection for bilateral knee 
osteoarthritis due to cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953 
and again from April 1954 to March 1957.  He received the 
Purple Heart Medal and the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a decision issued on March 24, 1959, the Board denied 
the veteran's claim for service connection for a bilateral 
foot disability

2.  The record does not establish that the correct pertinent 
facts, as they were known on March 24, 1959, were not before 
the Board, or that the Board incorrectly applied statutory or 
regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for the error.

3.  On October 21, 1997, the RO received the veteran's claim 
to reopen a claim of entitlement to service connection for a 
bilateral foot disability.

4.  On October 21, 1997, the RO received the veteran's claim 
for service connection for bilateral knee osteoarthritis.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the March 24, 1959 Board 
decision that denied entitlement to service connection for 
residuals of frozen feet, to include hyperhidrosis and 
osteoarthritis, bilateral lower extremities has not been 
established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1411 (2006).

2.  The criteria for an effective date prior to October 21, 
1997, for the award of service connection for residuals of 
frozen feet, to include hyperhidrosis and osteoarthritis, 
bilateral lower extremities have not been met. 38 U.S.C.A. § 
5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2006).

3.  The criteria for an effective date prior to October 21, 
1997, for the award of service connection for bilateral knee 
arthritis have not been met. 38 U.S.C.A. § 5110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Because the September 2002 rating decision granted the 
veteran's service connection claims for a bilateral knee 
disability and a bilateral foot disability, such claims are 
now substantiated.  As such, the VA no longer has any further 
duty to notify the appellant how to substantiate the service 
connection claims.  Moreover, his filing of a notice of 
disagreement as to the effective dates assigned for the 
awards does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the assigned effective date triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
has been accomplished here, as will be discussed below.

The November 2003 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant regulations pertaining to the 
assignment of effective dates.  Moreover, the RO, in a 
January 2004 letter, informed the veteran of the type of 
information and evidence necessary to support his claims for 
an earlier effective date.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve an earlier effective date for the grant of 
entitlement to service connection for a bilateral foot 
disability and a bilateral knee disability.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

The Merits of the Claims

1.  Residuals of frozen feet, to include hyperhidrosis and 
osteoarthritis, bilateral lower extremities

The veteran asserts that he is entitled to an earlier 
effective date for the grant of service connection for his 
bilateral foot disability.  He specifically argues that the 
effective date of the RO's grant of a 30 percent evaluation 
for his bilateral foot disability should be April 18, 1957, 
the date that he first applied for service connection for a 
bilateral foot disability.

A brief procedural history is warranted for a full 
understanding of the reasons behind the decision.  On April 
18, 1957, the veteran filed a claim for service connection 
for bilateral frozen feet.  The RO denied the claim in a July 
1957 decision, which the veteran appealed to the Board of 
Veterans' Appeals.  The Board, in September 1958 remanded the 
claim for additional development and in a subsequent March 
1959 decision, denied the claim on the basis that no 
residuals of frozen feet were found on examination in 
November 1958.  

On October 21, 1997, the RO received a claim from the veteran 
in which he again sought service-connection for bilateral 
foot cold weather injury.  The RO, in a March 1998 decision 
denied the claim to reopen.  The veteran subsequently 
appealed the claim to the Board, which in an August 2002 
decision, found that new and material evidence had been 
received to reopen the claim and then granted service 
connection.  The RO implemented the Board's decision in a 
September 2002 rating decision which granted service 
connection for residuals of frozen feet and assigned a 10 
percent evaluation, effective October 21, 1997.  In October 
2002, the veteran submitted notice of disagreement with the 
effective date of the grant of service connection.  He later 
indicated that the correct effective date should be April 18, 
1957 and the cause was due to clear and unmistakable error.  
He has also contended that his October 21, 1997 claim was not 
a claim to reopen, but rather was a claim for reconsideration 
of the Board's March 1959 decision that denied his April 1957 
claim for a bilateral foot disability.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a). 
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(r); see also 38 U.S.C.A. § 5110(a)

The Board finds that, as a matter of law, the veteran's claim 
for an earlier effective date must be denied.  38 C.F.R. § 
20.1100 states that all Board decisions are final on the date 
stamped on the face of the decision.  The date stamped on the 
decision that denied service connection for frozen feet is 
March 24, 1959, and thus the Board's decision was final on 
that date.

The veteran's remedies to challenge the March 24, 1959 Board 
decision are to file a motion for reconsideration pursuant to 
38 C.F.R. § 20.1000, or file a motion to revise the Board's 
decision pursuant to 38 U.S.C.A. § 7111 and 38 C.F.R. § 
20.1400 on the grounds of clear and unmistakable error.  
There is no provision in the law for filing an appeal of the 
Board's March 24, 1959 decision with the Court of Appeals for 
Veterans Claims.  At the time of the March 1959 Board denial, 
the Court of Appeals for Veterans Claims had not yet been 
established, and Board was the only appellate body for 
veterans claims.  As such, there was no recourse for 
appealing Board decisions.  Therefore, the remedy of 
appealing the March 1959 Board decision to the Court is not 
available to the veteran.

The remedy available to the veteran to challenge the Board's 
decision is for the veteran to file a motion for 
reconsideration with the Board.  Reconsideration of an 
appellate decision may be accorded at any time by the Board 
on motion by the appellant or his representative upon 
allegation of obvious error of fact or law, upon discovery of 
new and material evidence in the form of relevant records or 
reports of the service department concerned, or upon 
allegation that an allowance of benefits by the Board has 
been materially influenced by false or fraudulent evidence 
submitted by or on behalf of the appellant.  38 C.F.R. 
§ 20.100 (2006).

The veteran claims that his October 1997 claim was in fact a 
claim for reconsideration.  However, the record does not 
reflect that the veteran has filed such a motion.  A review 
of the veteran's October 1997 claim reflects that the veteran 
indicated that "I wish to open a new claim for severe 
hyperhidrosis secondary to frost-bite and cold weather 
injuries....I wish to open a new claim for osteoarthritis ...and 
feet secondary to cold weather injuries rec'd while in Korea, 
Germany, and Austria."  There is no evidence that such 
statements were meant to be construed as a motion for 
reconsideration of the March 1959 Board decision and, as 
such, the Board will not construe the document to be anything 
other than a claim to reopen a claim for service connection 
for bilateral foot disability.  Therefore, the remedy of 
reconsideration of the March 1959 Board decision is not 
available to the veteran.
 
The third remedy available to challenge the Board's decision 
is for the veteran to file a motion to revise on the grounds 
of clear and unmistakable error (CUE) pursuant to 38 C.F.R. § 
20.1400 et. seq. CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  Review of CUE 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. § 
20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c). 

In this case, the veteran has also raised a claim of CUE.  
However, there is no evidence that the veteran contends that 
there was an error, in fact or law, in the Board's March 1959 
decision, which had it not been made, would have manifestly 
changed the outcome when it was made.  Instead, the veteran, 
in January 2004, appears to assert that because his claim for 
service connection for a bilateral foot disability was 
reopened in October 1997, that the March 1959 final Board 
decision should have been reversed, thereby making the 
correct effective date April 18, 1957, the date of his 
original claim for service connection.  According to the 
veteran, the failure to do so was clear and unmistakable 
error.  However, as stated above, by law, all Board decisions 
are final on the date stamped on the face of the decision.  
38 C.F.R. § 20.1100.  Therefore, because the Board's March 
24, 1959 decision became final in March 1959 decision, the RO 
was without authority to go beyond October 21, 1997, the date 
the veteran's claim to reopen was filed, to assign an 
effective date for the veteran's grant of service connection 
for a bilateral foot disability.

Moreover, in reviewing the Board's March 24, 1959 denial of 
the claim, the Board finds that there was no CUE in the 
decision.  In this regard, at the time of the March 24, 1959 
Board decision the pertinent laws and regulations in effect 
at that time indicated, in pertinent part that 
"Direct...service connection.... the payment of disability 
compensation...is authorized in cases where it is established 
that disabilities are shown to have been directly incurred in 
or aggravated by active military or naval service."  38 
C.F.R. § 3.77 (1956).  

With respect to the evidence before the Board in March 1959, 
the appellant's service medical records reflect that in 1956, 
he reported a history of frozen feet while in Korea and 
sought treatment for a foot rash that was diagnosed as 
hyperhidrosis and bromhidrosis.  Additionally, on Defense 
Department Forms 689 (Individual Sick Slip), dated in January 
and March 1957, it was notated that the veteran had 
hyperhidrosis due to frozen feet.  Further, on his January 
1957 discharge examination, the examiner reported that the 
veteran had localized hyperhidrosis and bromhidrosis of the 
feet which were recorded as secondary to frostbite in 1951.  
However, on VA examination in November 1958, after the 
veteran's discharge from service, an examiner, after an 
examination of the veteran's feet, reported that the 
veteran's feet appeared to be healthy and no residuals of 
frozen feet were found.

Based on this evidence, the Board finds that there was not 
clear and unmistakable error in the March 24, 1959 Board 
action, to the extent it denied service connection for a 
bilateral foot disability, because the evidentiary record at 
the time of that decision did not include any competent 
evidence of a current bilateral foot disability.  Although 
the veteran's service medical records showed that the veteran 
had frostbite and hyperhidrosis and bromhidrosis in service, 
no chronic residual disability was clinically shown on 
examination after discharge.  As such, there was no bilateral 
foot disability to service connect at the time of said March 
24, 1959 Board decision.

Accordingly, the Board finds that there is no indication that 
the correct facts as they were known at that time were not 
before the adjudicator.  There is also no indication that the 
statutory or regulatory provisions extant at the time of the 
March 24, 1959 Board decision were incorrectly applied.  
Under such circumstances, the Board must conclude that the 
veteran has failed to establish, undebatably, that the 
correct facts, as they were then known, were not before the 
Board on March 24, 1959, or that the Board failed to 
correctly apply the extant statutory or regulatory 
provisions.  In short, clear and unmistakable error in the 
Board's March 24, 1959 decision has not been established.

Therefore, in the absence of clear and unmistakable error, 
because the Board's March 1959 decision is final, the 
veteran's new claim for an earlier effective date filed with 
the RO can only be construed as one to reopen.  The law makes 
it clear, however, that, even if the veteran can demonstrate 
that his disability predated October 21, 1997, he still 
cannot obtain an effective date earlier than the reopened 
claim's application date in October 1997. See Leonard v. 
Nicholson, 403 F.3d 1333 (2005).  Absent a showing of clear 
and unmistakable evidence, the veteran cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date. 

For the foregoing reasons, the veteran's claim for an 
effective date earlier than October 21, 1997 for the grant of 
service connection for residuals of frozen feet, to include 
hyperhidrosis and osteoarthritis, bilateral lower extremities 
is denied.



2.  Bilateral Knee Osteoarthritis

The veteran asserts that he is entitled to an earlier 
effective date for the grant of service connection for 
bilateral knee osteoarthritis.  In this regard, as previously 
noted, the effective date for the grant of direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from service, 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  In this case, the 
record reflects that the veteran's claim for service 
connection for bilateral knee osteoarthritis was not received 
by the RO until October 21, 1997, 40 years after his 
discharge from service in January 1997.  No other earlier 
communication of record may be reasonably construed as a 
claim for service connection for a bilateral knee disability.  
Indeed, as noted above, the veteran has made no assertions in 
this regard.  Thus, the Board concludes that, as the 
veteran's claim for service connection for a bilateral knee 
disability was not received within a year from his separation 
from service, the proper date for the grant of service 
connection was October 21, 1997, the date the veteran's claim 
was received by the RO.  As the RO has already properly 
assigned this date as the effective date for the veteran's 
grant of service connection for bilateral knee 
osteoarthritis, the Board finds that there is no other basis 
on which an earlier effective date may be assigned.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for the grant of service connection for 
bilateral knee osteoarthritis.




ORDER

Entitlement to an effective date earlier than October 21, 
1997 for the grant of service connection for residuals of 
frozen feet, to include hyperhidrosis and osteoarthritis, 
bilateral lower extremities is denied.

Entitlement to an effective date earlier than October 21, 
1997 for the grant of service connection for bilateral knee 
osteoarthritis due to cold injury is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


